REGAN, Judge.
The plaintiff, Laurice Shmon, filed this suit against the defendants, New Orleans Public Service, Inc., and the Employers Fire Insurance Company,1 the public liability insurer of the Millet Funeral Home, endeavoring to recover the sum of $15,380.00 representing damages for personal inj uries which she asserts were incurred as the result of the joint negligence of the driver of the Millet ambulance in which she was a guest passenger and the negligence of the operator of the bus.
The defendant answered and denied all of the accusations of negligence set forth in the plaintiff’s petition. In addition, each defendant asserted that the accident was caused by the negligence of the other, and alternatively sought indemnity or contribution in the event that they should be held liable to the plaintiffs.
Following a trial on the merits, the lower court rendered judgment in favor of the plaintiff in the amount of $1,020.00.
From that judgment, the defendants have prosecuted this appeal, and the plaintiff has filed an answer thereto requesting an increase in the award.
This case was consolidated with “Marie L. Haik, Wife of and Vernon Haik v. New Orleans Public Service, Inc., and Employers Group Insurance Co.” in which Mr. and Mrs. Haik seek to recover the respective sum of $31,279.88 and $15,150.00 for damages sustained by them in the same collision. They alleged that the injuries were incurred as the result of the joint negligence of the driver of the Millet ambulance in which they were guest passengers, and the negligence of the operator of the bus.
For the reasons assigned therein, the judgment of the lower court in favor of the plaintiff against New Orleans Public Service, Inc., and Employers Fire Insurance Company is hereby affirmed. All costs incurred herein are to be paid by the defendants.
Affirmed.

. This defendant was erroneously called Employers Group Insurance Co. in the plaintiff’s original petition.